Title: James Monroe to Thomas Jefferson, 19 February 1820
From: Monroe, James
To: Jefferson, Thomas


					
						Dear Sir
						
							Washington
							Feby 19. 1820
						
					
					I forward to you by this days mail a copy of the Journal of the Convention which formd the constitution of the U States. By the act of Congress providing for the distribution of them, one is allowd to you, & likewise to mr Madison & to mr Adams.
					The Intelligencer will communicate to you some account of the proceedings of Congress on the missouri question, & particularly of the late votes taken on different propositions in the Senate. It seems, that a resolution was adopted on the 17th, which establishes a line, to commence, from the western boundary of Missouri, in Lat: 36. 30. & run westward indefinitely, north of which slavery should be prohibited; but permitted south of it. Missouri & Arkansas, as is presumd, to be admittd, without restraint. By the terms applied to the restriction “forever” it is inferr’d that it is intended, that the restraint should apply to territories, after they become States, as well as before. This will increase the difficulty incident to an arrangment of this subject, otherwise sufficiently great, in any form, in which it can be presented. many think that the right exists in one instance & not in the other. I have never known a question so menacing to the tranquility and even the continuance of our union as the present one. All other subjects have given way to it, & appear to be almost forgotten. As however there is a vast portion of intelligence & virtue in the body of the people, & the bond of union has heretofore prov’d sufficiently strong to triumph over all former attempts against it, I have great confidence that this effort will not be less unavailing.
					
						with great respect I am your friend
						
							James Monroe
						
					
				